Title: To James Madison from Robert G. Scott, 9 February 1812
From: Scott, Robert G.
To: Madison, James


Sir
Williamsburg February 9th. 1812
Some days since I addressed a letter to you as the Chief Executive magistrate of the nation, tendering my services to my country, in any capacity, in which its administration might think, I could be usefully employed.
Should the proposition of Mr Gallatin’s for taxing the States, and dividing them into districts to each of which, a Collector of Revenue should be appointed, meet the approbation of Congress, I wish to have the appointment of Collector to the District in which Williamsburg may lie. Of this I presume you have already been apprised by a letter from Bishop Madison, he now requests me to inform you that his health the entire recovery of which at the time he wrote you, he despaired of, has considerably improved since tapping, which operation was performed on 1st. inst and 3 gallons of water discharged from the Abdomen. I remain your Obedient humble servant
Robert G Scott
